DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, in the reply filed on 05/09/22 is acknowledged.
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation "the outer tube retainer includes a fixed member disposed at a distal region of the outer hub and including at least one J shaped groove". It is unclear if the “fixed member” includes “at least one J shaped groove” or the “outer tube retainer” includes the “at least one J shaped groove” in addition to the “fixed member”. For examination purposes, the limitation will be interpreted as “wherein the fixed member includes at least one J shaped groove”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thistle (US 2013/0060272).
Regarding claim 1, an invention relating to surgical cutting devices, Thistle discloses (Figs. 3, 4B, 5A-B) a reusable and sterilizable hub assembly (Par. 0049) comprising: an outer hub (132) extending along a longitudinal central axis (L) and defining an inner hub cavity [i.e. portion of lumen (138) that receives inner hub (Par. 0039)] and an outer tube receiving channel for releasably receiving a disposable outer tube (110) [i.e. an outer tube potion (110a) within the outer hub (Par. 0040)], and an inner hub (134) configured to be disposed in the inner hub cavity of the outer hub (Par. 0039) and defining an inner channel (142 & 146) for receiving and releasably engaging a disposable inner tube (112; Par. 0038).
Regarding claim 2, Thistle discloses the hub assembly of claim 1. Thistle further discloses wherein the inner channel has an oval cross section [i.e. the cross section of a plane defined by an axis (A, see annotated figure below) has an oval shape].

    PNG
    media_image1.png
    301
    391
    media_image1.png
    Greyscale

Regarding claim 3, Thistle discloses the hub assembly of claim 1. Thistle discloses (Fig. 3) further including an outer tube retainer including a separate retaining member (116; Par. 0040).
Regarding claim 6, Thistle discloses the hub assembly of claim 1. Thistle further discloses (Fig. 5B) wherein the inner hub includes a stop member (144) [i.e. the member stops tissue and fluid from flowing pass the exit port (136)] disposed within the inner channel.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thistle (US 2013/0060272) as applied to claim 3 above, and further in view of Casey et al. (US 2012/0109130).
Regarding claim 4, Thistle discloses the hub assembly of claim 3. Also, Thistle discloses (Fig. 3) the outer tube retainer includes a plurality of friction elements (116) configured to fixedly secure the shaft within the outer hub using a press-fit, and various other mating techniques known in the art can be used to secure the outer shaft within the outer hub, such as welding, adhesives, a mechanical engagement, or any other technique (Par. 0040 & 0042). However, Thistle fails to further disclose wherein the outer tube retainer includes a fixed member disposed at a distal region of the outer hub and including at least one J shaped groove and the separate retaining member includes at least one pin to engage with the J shaped groove.
In the same field of endeavor, which is surgical cutting devices, Casey teaches (Figs. 4B-C, 5A-C, 7) wherein an outer tube retainer includes a fixed member (39a-d) disposed at a distal region (31) of an outer hub (15) [i.e. note elements (39a-d) can be located anywhere on the main unit (21)] and including at least one J shaped groove and a separate retaining member (38) includes at least one pin to engage with the J shaped groove (Par. 0049 & 0057-0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the outer tube retainer of Thistle that allows the outer tube to be secured to the outer hub, for the outer tube retainer of Casey since these mechanisms perform the same function of securing the outer tube to the outer hub. Simply substituting one outer tube retainer means for another would yield the predicable result of secured outer tube and outer hub. See MPEP 2143.
Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thistle (US 2013/0060272) as applied to claim 3 above, and further in view of Barlev (US 2003/0176881).
Regarding claim 5, Thistle discloses the hub assembly of claim 3. Thistle further discloses (Fig. 3) the outer tube retainer includes a plurality of friction elements (116) configured to fixedly secure the shaft within the outer hub using a press-fit, and various other mating techniques known in the art can be used to secure the outer shaft within the outer hub, such as welding, adhesives, a mechanical engagement, or any other technique (Par. 0040 & 0042). However, Thistle fails to further disclose wherein the separate retaining member includes a threaded region and the outer tube retainer includes a fixed member disposed at a distal region of the outer hub and including a threaded region to connect to the threaded region of the separate retaining member.
In the same field of endeavor, which is surgical cutting devices, Barlev teaches (Fig. 7) wherein a separate retaining member includes a threaded region and an outer tube retainer includes a fixed member disposed at a distal region of an outer hub and including a threaded region to connect to the threaded region of the separate retaining member [i.e. threaded attachment between hub (16) and outer member (4; Par. 0024)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the outer tube retainer of Thistle that allows the outer tube to be secured to the outer hub, for the outer tube retainer of Barlev since these mechanisms perform the same function of securing the outer tube to the outer hub. Simply substituting one outer tube retainer means for another would yield the predicable result of secured outer tube and outer hub. See MPEP 2143.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, and 18 of U.S. Patent No. 10,575,866. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent claim the same invention as disclosed in figures 1C, 4-5, and 11 of the reusable and sterilizable hub assembly with the same main structural limitations, such as an outer hub, inner hub, and outer tube retainer.
Claims 1, 3, and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 9,232,958. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent claim the same invention as disclosed in figure 1C of the reusable and sterilizable hub assembly with the same main structural limitations, such as an outer hub, inner hub, and outer tube retainer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771